Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
One of the effects of the demurrer, is, to admit the truth of the facts alleged.
While, therefore, it is conceded that the supervisors have discretionary power to allow the claim, and determine the amount of compensation, they cannot be permitted in the same breath, to admit the right to compensation, and then refuse to grant it.
The demurrer should therefore be overruled, and the respondents required to answer, in order that the District Court may determine whether they had exercised the jurisdiction with which the law invests them, and have heard and determined the claipi of the petitioner according to their legal discretion.
Judgment reversed.